DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claim(s) 1-19, drawn to a self-retaining implantable drug delivery device comprising: a tubing made of medical grade silicone which forms a semi-rigid cylindrical tube having a) a stent portion having a first distal end, a second distal end, and an elongated body between the first distal end and the second distal end; and b) one or more drug depots including one or more therapeutic agents; and c) one or more anchors and/or one or more attachment points, classified in A61K 9/0051.
Group II, claim(s) 20-21, drawn to a controlled-release drug depot comprising: a) a polymer matrix comprising one or more therapeutic drugs; and b) a coating layer on an outer surface of the polymer matrix, the polymer layer optionally having openings; wherein the one or more therapeutic drugs are released over period of time of at least one week and wherein the release rate approximates zero order kinetics, classified in A61P 27/02.
The inventions are distinct, each from the other because of the following reasons:
3.	Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination (group/invention II) requires a) a polymer matrix comprising one or more therapeutic drugs; and b) a coating layer on an outer surface of the polymer matrix, the polymer layer optionally having openings; wherein the one or more therapeutic drugs are released over period of time of at least one week and wherein the release rate approximates zero order kinetics.  The subcombination has separate utility such as by itself, or as a teaching tool for medical school.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
5.	This application contains claims directed to the following patentably distinct species:
Self-retaining implantable drug delivery device	
Species A – embodied in Figure 4A - a bicanalicular stent with a first and second distal ends, an elongated body and one or more drug depots comprising one or more therapeutic drugs centrally located with respect to the elongated body
Species B – embodied in Figure 4B - a bicanalicular stent with a first and second distal ends, the first and the second distal ends comprising first and second connection points, an elongated body and one or more drug depots comprising one or more therapeutic drugs centrally located with respect to the elongated body
Species C – embodied in Figure 4C - a bicanalicular stent with a first and second distal ends, the first or the second distal end comprising one or more anchors, an elongated body and one or more drug depots comprising one or more therapeutic drugs centrally located with respect to the elongated body
Species D – embodied in Figure 4D - a bicanalicular stent with a first and second distal ends, the first and the second distal end comprising one or more anchors, an elongated body and one or more drug depots comprising one or more therapeutic drugs centrally located with respect to the elongated body
Species E – embodied in Figure 4E - a bicanalicular stent with a first and second distal ends, the first or second distal end comprising a plurality of anchors, an elongated body and one or more drug depots comprising one or more therapeutic drugs centrally located with respect to the elongated body
Species F – embodied in Figure 4F - a unicanalicular stent with a first and second distal ends, an elongated body and one or more drug depots comprising one or more therapeutic drugs located at either the first or the second distal end
Species G – embodied in Figure 4G - a unicanalicular stent with a first and second distal ends, the first distal end comprising one or more anchors, an elongated body and one or more drug depots comprising one or more therapeutic drugs located at the second distal end
Species H – embodied in Figure 4H - a unicanalicular stent with a first and second distal ends, the first distal end comprising a plurality of anchors, an elongated body and one or more drug depots comprising one or more therapeutic drugs located at the second distal end
Species I – embodied in Figure 4I - a bicanalicular stent with a first and second distal ends, the first and second distal ends comprising a plurality of anchors, an elongated body and one or more drug depots comprising one or more therapeutic drugs centrally located with respect to the elongated body
6.	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774